DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2021 has been entered.
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4-7, 9-11 and 14-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,528,885 in view of Deurloo et al. (US 2018/0013426) and in view of Ramyar ("Extensible hardware for control of . 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Claims 1-20 of U.S. Patent No. 10,528,885 in accordance with the teaching of Deurloo regarding splitters in order to provide a system having time domain multiplexing and frequency domain multiplexing [para. 0009]. 
The combination discussed above does not disclose an oscillator circuit comprising an oscillator coupled to a first splitter, the first splitter comprising a plurality of outputs; a plurality of mixers respectively coupled to the plurality of outputs of the first splitter, each mixer of the plurality of mixers being electrically coupled to a generator. The problem to be solved is to utilize an oscillator, a splitter and a plurality of mixers to generate a plurality of mixer outputs. However, Ramyar discloses to utilize an oscillator [e.g. microwave generator fig. 3.1], a splitter [e.g. splitter fig. 3.1] and a plurality of mixers [e.g. mixer fig. 3.1] to generate a plurality of mixer outputs,
	Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Claims 1-20 of U.S. Patent No. 10,528,885 and Deurloo in accordance with the teaching of Ramyar regarding a splitter in order to split a carrier frequency into multiple mixers outputs [e.g. page 13]. Also see 35 U.S.C. 103 rejection discussed below.



Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 9-11, 14 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deurloo et al. (US 2018/0013426) in view of Ramyar ("Extensible hardware for control of superconducting qubits", pp. 1-35, Bachelor thesis, University of Copenhagen, June 11, 2017; see the third party IDS filed on 07/27/2020).

Regarding claim 1, Deurloo discloses a system [e.g. figs 1-2] comprising: a plurality of splitters [e.g. splitters in 12s], the plurality of splitters being configured to fan-out a microwave signal [e.g. the output signal of 22], each splitter being connected to a plurality of physical lines respectively, wherein each of the plurality of physical lines is coupled to a corresponding qubit of a plurality of qubits [e.g. the corresponding qubit connected to a splitter in each transmission line 13] and has no overlap along any portion of corresponding ones of the plurality of physical lines prior to respectively terminating at the corresponding qubits of the plurality of qubits [the claim only recites the relation  of physical lines within each of the plurality of splitters]. Deurloo does not disclose an oscillator circuit comprising an oscillator coupled to a first splitter, the first splitter comprising a plurality of outputs; a plurality of mixers respectively coupled to the plurality of outputs of the first splitter, each mixer of the plurality of mixers being electrically coupled to a generator. The problem to be solved is to utilize an oscillator, a splitter and a plurality of mixers to generate a plurality of mixer outputs. However, Ramyar discloses to utilize an oscillator [e.g. microwave generator fig. 3.1], a splitter [e.g. splitter fig. 3.1 ] and a plurality of 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Deurloo in accordance with the teaching of Ramyar regarding a splitter in order to split a carrier frequency into multiple mixers outputs [e.g. page 13].
Regarding claim 4, the combination discussed above discloses the system of claim 1, wherein the plurality of splitters each comprise a switch [e.g. 26 fig. 2 Deurloo].
Regarding claim 9, Deurloo discloses the system of claim 1, wherein each of the plurality of the splitters is configured to distribute the microwave signal to the plurality of physical lines in time [see at least figs. 1-2 Deurloo].

Regarding claim 10, the combination discussed above discloses the system of claim 1, wherein the plurality of splitters are configured to distribute the microwave signal to the plurality of physical lines according to a state of switches [e.g. 11 (replaced with a switch)/26s Deurloo] coupled to the plurality of physical lines.


Regarding claim 14, this claim is merely methods to operate the circuit having structure recited in claim 4. Since Deurloo et al. in view of Ramyar teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 19, this claim is merely methods to operate the circuit having structure recited in claim 9. Since Deurloo et al. in view of Ramyar teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 20, this claim is merely methods to operate the circuit having structure recited in claim 10. Since Deurloo et al. in view of Ramyar teaches the structure, the methods to operate such a circuit are similarly disclosed.

Claims 5-7 and 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deurloo et al. (US 2018/0013426) in view of Ramyar ("Extensible hardware for control of superconducting qubits", pp. 1-35, Bachelor thesis, University of Copenhagen, June 11, 2017; see the third party IDS filed on 07/27/2020) and Analog Devices (Mixers and Modulators MT-080 Tutorial,2009).

Regarding claim 5, the combination discussed above discloses the system of claim 1, Deurloo does not explicitly disclose the frequency of the oscillator signal comprising a constant frequency and the generator signal comprising an initial frequency. However, it is well-known to one having ordinary skill in the art before the effective filing date of the claimed invention that a 
Regarding claim 6, the combination discussed above discloses the system of claim 5, wherein the microwave signal comprises a combined frequency based on a summation [see at least fig. 1 of Analog Devices; this is a well-known mixer operation] of the initial and constant frequencies within one mixer of the plurality of mixers.
Regarding claim 7, the combination discussed above discloses the system of claim 5, wherein the generator comprises an arbitrary waveform generator [e.g. 16 fig. 2 of Deurloo, paragraph 0040] that provides the generator signal to one mixer of the plurality of mixers.
Regarding claim 15, this claim is merely methods to operate the circuit having structure recited in claim 5. Since Deurloo et al. in view of Ramyar teaches the structure, the methods to operate such a circuit are similarly disclosed.

Regarding claim 17, this claim is merely methods to operate the circuit having structure recited in claim 7. Since Deurloo in view of Rigetti and Analog Devices teaches the structure, the methods to operate such a circuit are similarly disclosed.
Regarding claim 18, the combination discussed above discloses the method of claim 15, wherein the generator signal is defined by a voltage versus time of an arbitrary shape [see at least fig. 3 of Analog Devices].

Response to Arguments
The amendment filed 04/29/2021 has been addressed in the above rejection sections.
Applicant’s arguments with respect to claim(s) 1, 4-7, 9-11 and 14-20 have been considered but are moot because the new ground of rejection rely on a new reference, which was not applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK C CHEN whose telephone number is (571)270-7207. The examiner can normally be reached M-F Flexible 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on 571-272-1988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK C CHEN/Primary Examiner, Art Unit 2842